Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the Amendment filed on 06/02/2022.

Examiner's Statement of reason for Allowance
Claims 1-5, 7-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a method and system for IoT security.
The closest prior art, as previously recited, Zou (US 2016/0212099), Pal (US 2016/0313216), Radocchia (US 2016/0358184), Chen (US 2017/0235783),  are also generally directed to various aspects of IoT security.  However, none of prior art above teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims, claims 1, 13, 17.  For example, none of the cited prior art teaches or suggest the steps of:
wherein the IoT data is aggregated data that includes at least two different types of telemetry data, and wherein the IoT data further includes a current state of active processes on the at least one IoT device and a status of a tampering switch on the at least one IoT device; making a determination, based on the IoT data : the current state of active processes on the at least one IoT device and the status of the tampering switch on the at least one IoT device, and on the IoT device model, as to whether the set of security rules has been violated; and 2Application No.: 16/702,201Docket No.: 400624-US-CNT Response to Non-Final Office Action of March 3, 2022 selectively sending an alert based on the determination.
Therefore the claims are allowable over the cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRIS C WANG whose telephone number is (571)270-1462. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUU PHAM can be reached on 571-270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRIS C WANG/Primary Examiner, Art Unit 2439